FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JESSE BUSK and LAURIE CASTRO, on          No. 11-16892
behalf of themselves and all others
similarly situated,                          D.C. No.
                 Plaintiffs-Appellants,   2:10-cv-01854-
                                             RLH-RJJ
                  v.

INTEGRITY STAFFING SOLUTIONS,                ORDER
INC.,
              Defendant-Appellee.


                  Filed August 13, 2015

        Before: Sidney R. Thomas, Chief Judge,
 and Jerome Farris, and N. Randy Smith, Circuit Judges.

                           Order
2         BUSK V. INTEGRITY STAFFING SOLUTIONS

                           SUMMARY*


                            Labor Law

    The panel denied as moot a motion for reconsideration,
vacated and withdrew a prior order on remand from the
United States Supreme Court, and remanded the case to the
district court for proceedings consistent with the Supreme
Court’s decision in Integrity Staffing Solutions, Inc. v. Busk,
135 S. Ct. 513, 519 (2014).


                              ORDER

    Pending before the Court is the Plaintiffs’ Motion for
Reconsideration of our Order dated July 7, 2015, following
remand from the United States Supreme Court. A review of
the docket indicates that there have been a number of
developments in the case of which the panel was unaware.

    A brief procedural history is useful to understanding the
status. The panel issued its opinion on April 12, 2013. Busk
v. Integrity Staffing Solutions, Inc., 713 F.3d 525 (9th Cir.
2013), rev’d, 135 S. Ct. 513 (2014). On May 3, 2013, the
Defendant filed a petition for rehearing and rehearing en
banc. No active judge requested a vote on the petition for
rehearing en banc. Therefore, on June 3, 2013, the panel
issued an order denying the petition for rehearing and
rehearing en banc. No party sought a stay of the issuance of
the mandate. Therefore, pursuant to Fed. R. App. P. 41(b),

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
         BUSK V. INTEGRITY STAFFING SOLUTIONS                  3

the Clerk of Court issued the mandate on June 12, 2013,
giving effect to the judgment entered April 12, 2013. The
Defendant filed a petition for a writ of certiorari to the United
States Supreme Court on October 3, 2013. The Supreme
Court granted the writ on March 7, 2014. On December 9,
2014, the Supreme Court issued an opinion reversing the
judgment of this Court. Integrity Staffing Solutions, Inc. v.
Busk, __ U.S. __, 135 S. Ct. 513, 519 (2014). On July 7,
2015, on remand from the Supreme Court reversing our
judgment, we issued an order affirming the judgment of the
district court.

    However, during these events, and after the issuance of
the mandate, the case continued to progress in district court
in Nevada. No party sought a stay of proceedings. The case
was referred to a magistrate judge, and the Plaintiffs filed a
Second Amended Complaint.

     On October 12, 2013, the Plaintiffs then moved the
United States Judicial Panel on Multidistrict Litigation
(“MDL Panel”) for centralization of this case and related
litigation in the District of Nevada. In re Amazon.com
Fulfillment Center Wage and Hour Litigation, MDL-2504.
The MDL Panel concluded that centralization of the related
litigation was warranted, but determined that the Western
District of Kentucky was the appropriate transferee district
for all of the related litigation. Therefore, on February 19,
2014, pursuant to 28 U.S.C. § 1407, the MDL Panel issued an
order transferring this case to the Western District of
Kentucky.

    The case was opened in the Western District of Kentucky
on February 21, 2014 as case no. 3:14-cv-00139. Since then,
the case has progressed. Following the Supreme Court
4        BUSK V. INTEGRITY STAFFING SOLUTIONS

decision in Integrity Staffing Solutions, the Plaintiffs moved
the district court to suggest to the MDL Panel a remand to the
District of Nevada, but it subsequently withdrew the request
and the district court denied the motion as moot. The
Plaintiffs subsequently filed a Third Amended Complaint,
and the case remains pending in the Western District of
Kentucky.

    The Plaintiffs did not advise us of any of these
developments in their motion to reconsider. However, the
developments have great bearing on our proposed action.
The Plaintiffs seek reconsideration of our order, arguing that
the state law claims raised for the first time on appeal should
be remanded. However, the filing of multiple amended
complaints in district court following the issuance of the
mandate renders any further remand of state claims moot.

    Nonetheless, we recognize that there is a possibility that
our July 7, 2015 order could be misconstrued as bearing on
the merits of the pending litigation. Therefore, we vacate and
withdraw our order issued on July 7, 2015. In lieu thereof,
we simply remand this case to the district court for
proceedings consistent with the Supreme Court’s decision in
Integrity Staffing Solutions.

    We need not, and do not, decide or reach any further
issues in the case. We deny Plaintiff’s Motion for
Reconsideration of our July 7, 2015 Order as moot. The Clerk
of Court shall transmit a copy of this order to the District of
Nevada, the Western District of Kentucky, and the MDL
Panel.

    IT IS SO ORDERED.